EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dean E. Wolf on 6/4/21.

The application has been amended as follows.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims 

Since Claims 16-20 have been previously cancelled, misnumbered Claim 17 been renumbered as 21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly “a bezel assembly for dispensing a flexible substrate, the bezel assembly comprising a rear bezel body…, a front bezel body…, wherein the front bezel body is removably and directly connectable to the rear bezel body via engagement of the first and second attachment interfaces, wherein the first and second attachment interfaces are configured or designed to engage with each other in accordance with a plurality of different engagement configurations…” in combination with the remaining elements and limitations as described in Claims 1 and 21.  

No particular single feature of the claim(s) by itself renders the claim(s) as a whole patentable.  Only the claim(s) taken as a whole combination is/are deemed new and unobvious.  The prior art lacks this structure or anything equivalent to it.  

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



June 4, 2021